DETAILED ACTION
This Office Action is in response to the amendment filed May 13, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 26 is objected to because of the following informalities:  The claim language “separators element” (line 1) should be changed to - - separator elements - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 24-27 is/are rejected under 35 U.S.C. 102 (A)(1) as being anticipated by Traut (USP 4,141,607).
Traut teaches an apparatus comprising: an outer race (11) that extends circumferentially about a central axis; an inner race (13) that is disposed within the outer race and that extends circumferentially about the central axis so as to be coaxial with the outer race; a plurality of load-bearing rolling elements (12) disposed between the inner race and the outer race, and spaced circumferentially from one another so as to not contact one another; and a plurality of separator rolling elements (14), wherein each separator rolling element is disposed between a respective pair of the load-bearing rolling elements such that the separator rolling element is in rolling contact with the load-bearing rolling elements of the respective pair. Traut further discloses “…a ball bearing in which all elements are in rolling contact only” (column 1, lines 59-61) and “[t]here being no sliding contact between any of the elements…” (column 2, lines 46-47).  Since the bearing is configured for only rolling contact, it is understood that during relative motion between the inner race and the outer race, a surface velocity for each separator rolling element matches a surface velocity of each of the load bearing elements.  
With respect to claim 2, Traut teaches the load-bearing rolling elements are in rolling contact with the outer race, the inner race, and the separator rolling elements.  
With respect to claim 3, Traut illustrates (Fig. 2) the separator rolling elements each have a diameter that is smaller than a diameter of each load-bearing rolling element.  
	With respect to claim 4, Traut illustrates (Fig. 2) the separator rolling elements each have a geometric center that is disposed on a first circle, and the load-bearing rolling elements each have a geometric center that is disposed on a second circle that has a larger diameter than the first circle.  
	With respect to claim 5, Traut illustrates (Figs. 1-2) the outer race comprises a curved inner wall and a curved outer wall, each extending circumferentially about the central axis, the curved inner wall spaced radially inward from the curved outer wall so as to define a channel between the curved inner wall and the curved outer wall.  
	With respect to claim 6, Traut illustrates (Figs. 1-2)  the curved inner wall (15) defines at least one recess that extends into the curved inner wall in a direction that extends towards the central axis, the at least one recess configured to receive the separator rolling elements.  
	With respect to claim 7, Traut illustrates (Figs. 1-2) the curved outer wall defines at least one recess (11a-b) that extends into the curved outer wall in a direction that extends away from the central axis, the at least one recess configured to receive the load-bearing rolling elements. 
	With respect to claim 8, Traut illustrates (Figs. 1-2) a first end and a second end that are spaced from one another along an axial direction that is parallel to the central axis; and the curved inner wall and the curved outer wall each have a height measured from the first end along the axial direction, and the height of the curved inner wall is smaller than the height of the curved outer wall.  
	With respect to claim 9, Traut illustrates (Figs. 1-2) the apparatus has an equal number of load-bearing rolling elements and separator rolling elements. 
	With respect to claim 10, Traut illustrates (Figs. 1-2) the outer race that is formed as a one-piece body.  
	With respect to claim 13, Traut illustrates (Figs. 1-2) each of the load-bearing rolling elements and the separator rolling elements has a spherical shape. 
	 With respect to claim 24, Traut illustrates (Figs. 1-2) the outer race has an outer height that extends substantially parallel to the central axis, wherein the inner race has an inner height that extends substantially parallel to the central axis, and wherein the inner height is less than the outer height.  
	With respect to claim 25, Traut illustrates (Figs. 1-2) the outer race further comprises an end wall that extends at a first end of the curved inner wall to a first end of the curved outer wall, wherein the end wall further defines the channel.
	With respect to claim 26, Traut illustrates (Figs. 1-2) the plurality of separator elements are further disposed such that an innermost surface of each separator rolling element is in closer proximity to the central axis than innermost surface for each of the load bearing elements of the respective pair of load bearing elements.  
	With respect to claim 27, Traut inherently teaches the claimed relationship.  More clearly, the bearing device of Traut must meet the claimed ratio defined in claim 27 to produce a rolling contact between the engaging elements.  If the claimed ratio was not met, it is understood the bearing arrangement of Traut would produce a sliding condition between the mating components.
	
Claim(s) 1-9, 13-18, 24-26 is/are rejected under 35 U.S.C. 102 (A)(1) as being anticipated by Lawrence (USP 606,485).
Referring to Figures 1-2, Lawrence teaches an apparatus comprising: an outer race (10,14) that extends circumferentially about a central axis; an inner race (3,6) that is disposed within the outer race and that extends circumferentially about the central axis so as to be coaxial with the outer race; a plurality of load-bearing rolling elements (16) disposed between the inner race and the outer race, and spaced circumferentially from one another so as to not contact one another; and a plurality of separator rolling elements (15), wherein each separator rolling element is disposed between a respective pair of the load-bearing rolling elements such that the separator rolling element is in rolling contact with the load-bearing rolling elements of the respective pair. Lawrence further discloses “[A] paramount advantage possessed by my invention is the entire absence of all rub-friction between the parts in their movement in their respective circuits” (page 2, lines 63-66).  Since the bearing is configured for only rolling contact (free of rub-friction), it is understood that during relative motion between the inner race and the outer race, a surface velocity for each separator rolling element matches a surface velocity of each of the load bearing elements.  
With respect to claim 2, Lawrence teaches the load-bearing rolling elements are in rolling contact with the outer race, the inner race, and the separator rolling elements.  
With respect to claim 3, Lawrence illustrates (Fig. 2) the separator rolling elements each have a diameter that is smaller than a diameter of each load-bearing rolling element.  
	With respect to claim 4, Lawrence illustrates (Fig. 2) the separator rolling elements each have a geometric center that is disposed on a first circle, and the load-bearing rolling elements each have a geometric center that is disposed on a second circle that has a larger diameter than the first circle.  
	With respect to claim 5, Lawrence illustrates (Figs. 1-2) the outer race comprises a curved inner wall (adjacent reference character 13 in Fig. 1) and a curved outer wall (adjacent reference character 2 in Fig. 1), each extending circumferentially about the central axis, the curved inner wall spaced radially inward from the curved outer wall so as to define a channel between the curved inner wall and the curved outer wall.  
	With respect to claim 6, Lawrence illustrates (Figs. 1-2)  the curved inner wall defines at least one recess (such as 14) that extends into the curved inner wall in a direction that extends towards the central axis, the at least one recess configured to receive the separator rolling elements.  
	With respect to claim 7, Lawrence illustrates (Figs. 1-2) the curved outer wall defines at least one recess (such as 10 or 14) that extends into the curved outer wall in a direction that extends away from the central axis, the at least one recess configured to receive the load-bearing rolling elements. 
	With respect to claim 8, Lawrence illustrates (Figs. 1-2) a first end and a second end that are spaced from one another along an axial direction that is parallel to the central axis; and the curved inner wall and the curved outer wall each have a height measured from the first end along the axial direction, and the height of the curved inner wall is smaller than the height of the curved outer wall.  
	With respect to claim 9, Lawrence illustrates (Figs. 1-2) the apparatus has an equal number of load-bearing rolling elements and separator rolling elements. 
	With respect to claim 13, Lawrence illustrates (Figs. 1-2) each of the load-bearing rolling elements and the separator rolling elements has a spherical shape. 
With respect to claim 14, Lawrence illustrates (Figs. 1-2) each separator rolling element has only two points of rolling contact with the outer race and only one point of contact with a respective one of the load-bearing rolling elements. 
With respect to claim 15, Lawrence illustrates (Figs. 1-2) each load-bearing rolling element has only two points of contact with the outer race.
With respect to claim 16, Lawrence illustrates (Figs. 1-2) the two points of contact are aligned along a line that is substantially parallel to the central axis.  
With respect to claim 17, Lawrence illustrates (Figs. 1-2) each load-bearing rolling element has only two points of contact with the inner race.
With respect to claim 18, Lawrence illustrates (Figs. 1-2) the two points of contact are aligned along a line that is substantially parallel to the central axis.  
With respect to claim 24, Lawrence illustrates (Figs. 1-2) the outer race has an outer height that extends substantially parallel to the central axis, wherein the inner race has an inner height that extends substantially parallel to the central axis, and wherein the inner height is less than the outer height.  
With respect to claim 25, Lawrence illustrates (Figs. 1-2) the outer race further comprises an end wall that extends at a first end of the curved inner wall to a first end of the curved outer wall, wherein the end wall further defines the channel.
	With respect to claim 26, Lawrence illustrates (Figs. 1-2) the plurality of separator elements are further disposed such that an innermost surface of each separator rolling element is in closer proximity to the central axis than innermost surface for each of the load bearing elements of the respective pair of load bearing elements.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658